Citation Nr: 1538218	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than post traumatic stress disorder (PTSD), to include depression and anxiety.

2.  Entitlement to service connection for uterine disability (claimed as prolapsed uterus).

3.  Entitlement to an evaluation in excess of 10 percent prior to July 23, 2009, and in excess of 40 percent thereafter for bilateral sacroiliitis with lumbar spine degenerative disc disease.

4.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy.

5.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy.

6.  Entitlement to an evaluation in excess of 30 percent for PTSD.
7.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2015, the Veteran along testified before the undersigned Veterans Law Judge (VLJ) with the assistance of her VFW representative.  A hearing transcript is associated with the record.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to evaluations in excess of 30 percent for PTSD, 40 percent for a bilateral sacroiliitis with lumbar spine degenerative disc disease, 10 percent for right lower extremity radiculopathy, and 10 percent for left lower extremity radiculopathy, as well entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 30, 2015, at her Travel Board hearing and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of her appeal on the claim of entitlement to service connection for acquired psychiatric disorder other than PTSD, to include depression and anxiety.

2.  Uterine disability (claimed as prolapsed uterus) is not shown during the appeal period.

3.  Forward flexion of the spine as likely as not more nearly approximated 30 degrees based on the lay evidence of record coupled with the objective findings during from July 25, 2008 to July 23, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue entitlement to service connection for acquired psychiatric disorder other than PTSD, to include depression and anxiety, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for uterine disability (claimed as prolapsed uterus) are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for a 40 percent disability rating prior to July 23, 2009 are met resolving all doubt in favor of the Veteran.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5010-5236 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for an Acquired Psychiatric Disorder: Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran requested at her Board hearing on April 30, 2015 the withdrawal of her appeal on the matter of entitlement to service connection for acquired psychiatric disorder other than PTSD, to include depression and anxiety.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed.

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice prior to adjudications on appeal.  The claims for increase arise from the Veteran's disagreement with the initial disability evaluations assigned following the grants of service connection for low back disability and bilateral radiculopathy.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran.  VA obtained the service treatment records (STRs) and all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  The Veteran was most recently afforded a VA gynecological examination in February 2014.  After examining the Veteran and review the claims folder, the examiner concluded that the Veteran did not have a uterine prolapse or any other uterine disability.  As the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  At her Board hearing, the undersigned informed the Veteran that the claim had been denied because the evidence did not show a current disability related to her inservice complaints of pelvic pain.  She was advised that she could submit medical evidence of a current disability related to her inservice complaints, but she has not done so.  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims for service connection for a uterine disability. 

With respect to her claim for a higher rating for her back disability, the Board observes that the Veteran reported a worsening of symptoms.  While the Board has determined that additional examination is warranted in order to ascertain the current severity of her back disability and associated radiculopathy, the Board notes that the evidence, including various VA examination reports, is sufficient to establish a 40 percent disability rating throughout the course of the appeal.  Thus, rather than delay implementation of this increased rating, the Board will grant the higher evaluation for the entire appeal period, and remand the issue of entitlement to a rating in excess of 40 percent for further development.  

The record shows that VLJ conducting the hearing on appeal complied with the provisions of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ fully identified the issues on appeal, inquired about the possibility of outstanding medical evidence in support of the claims, obtained testimony on the symptoms and their severity in support of the claims for increased initial evaluations, and advised the Veteran of the basis for denial of her claim for service connection to include the type of evidence she should submit to establish her claim for a uterine disorder.

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

III.  Preliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra, 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

IV.  Service Connection for Uterine Disorder

The Veteran seeks service connection for a uterine disorder, claimed as uterine prolapse.  She testified that "all the pressure of backpacks, jumping in and out of trucks" caused a prolapsed uterus.  VLJ advised Veteran to obtain medical evidence showing current disability of uterus and that it is related to service event(s).  However, VA received no evidence subsequent to the Board hearing in April 2015 in this regard.


Legal Criteria

Initially, the Board notes the Veteran does not assert that her claimed uterine problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a uterine disability to include uterine prolapse.  A uterine disability to include prolapse is not shown at any time during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board accepts that the Veteran is competent to report her experiencing, such as wearing heavy backpacks and jumping out of trucks.  See Layno, supra.  However, she is not competent to diagnose herself with a uterine disorder to include uterine prolapse as this is not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013).  Therefore, her report of uterine prolapse or other disability of the uterus has no probative value.

VA and private treatment records similarly reflect no findings for abnormal pathology of the uterus.  Report of VA gynecological examination dated in February 2014 reflects that, after review of the claims file and examination of the Veteran, the examiner found no prior diagnoses of a chronic uterine prolapse and no current clinical findings to indicate any uterine prolapse.  By history, there was a mention of "uterine vs. urinary prolapse" about 3-12 months earlier, and no treatment.  The Veteran reported that she was diagnosed with bladder prolapse with urge incontinence and urodynamics were performed.  The Veteran complained of pelvic pressure (symptoms).  Evaluation showed no evidence of hysterectomy, uterine prolapse, uterine fibroids, or any other disease, injuries, or condition of the uterus.

Although the Veteran has reported symptoms of pelvic pressure, without underlying pathology, this is not a disability within the meaning of the applicable legislation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Accordingly, in the absence of competent evidence of a uterine disorder to include uterine prolapse, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).

V.  Claims for Increase

The Veteran seeks an increased evaluation for low back disability and lower extremity radiculopathy.

In October 2014, the Veteran reported that "I have spent the last 8 years of my life in horrific pain" and the "pain is so severe that some days I can't even get out of' bed."  See VA Form 9 (October 2012).

In February 2014, the Veteran reported that she has constant pain and cannot engage in physical activities, noting that she can I no longer run, bend over, sit for long periods of time, take long trips in a vehicle, sit with her legs crossed, or  lift her knees to waist level.  She reported symptoms to include weakness, fatigue, lack of endurance, incoordination, along with flare-ups, severe loss of range of motion, and severe pain down the legs from lower back.  She stated that she could no longer work like she had in the past.  See VA Form 9 (February 2013).

At a Board hearing in April 2015, the Veteran testified that her back is bothered by sitting longer than 10-15 minutes; she is unable to run; and she has pain.  She reported sleep difficulty due to back symptoms.  She reported an ability to walk 1/4 a block, and to stand for more than a couple minutes before needing to lean against something.  She reported an inability to bend over to retrieve a nickel off the ground.  She reported very limited range of motion, if any, due to pain with motion.  The Veteran denied doctor prescribed bed rest for back problems.  See Transcript at 27.  She indicated that worked 3 consecutive 8 hour shifts as a security officer, watching cameras at a desk during the night time hours.  She denied use of any sick days since January of this year.

A.  Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula. The Veteran's low back disability is evaluated under Diagnostic Code 5010-5236 pertaining to arthritis and sacroiliac injury and weakness.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5236.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5003, for degenerative arthritis (also applicable to traumatic arthritis under Code 5010), provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

Normal ranges of motion of the thoracolumbar spine include:  Flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

As noted, neurologic abnormalities are rated separately.  In this regard, Diagnostic Codes 8520, 8620, and 8720 provides the rating criteria for paralysis of the sciatic nerve, and neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, with no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, and 8720.  The provisions of Diagnostic Code 8620 refer to neuritis of the sciatic nerve.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

B.  Evaluation of Lower Back

      1.  Factual Background

Private treatment records reflect that the Veteran was followed for low back symptoms to include constant sharp pain, rated in April 2009 as 8 on a scale of 10 daily, and aggravated by lying flat, carrying heavy items, driving, or car rides longer than 15 minutes, but relieved partially by sitting.  Back pain was noted to disrupt sleep in April 2009.

Report of VA examination dated in September 2008 reflects that the Veteran had ongoing low back discomfort, especially with certain movements on a regular almost daily basis, located in the sacroiliac joints.  Exam showed pain with motion, but no tenderness, guarding, spasms, weakness, or muscle atrophy.  Also there were no abnormalities of posture or the spinal curvature; and no motor or sensory deficits.  Active and passive, the range of motion was 90 degrees on forward flexion without pain; 30 degrees extension (pain at 15 degrees); 30 degrees bilateral flexion (pain from 0-30 degrees); 30 degrees bilateral rotation without pain.  There was no additional limitation of motion after repetitive use testing due to pain, fatigue, weakness, incoordination, or lack of endurance.  It was noted that the Veteran worked with computers full-time.  The diagnosis was chronic sacroiliitis with no significant effect on usual occupation and only mild effect on usual daily activities.

Report of VA examination dated in May 2009 shows symptoms of fatigue, decreased motion stiffness, weakness, spasms, and moderately severe constant pain.  The Veteran reported severe flare-ups every 5-6 month, lasting 3-7 days, precipitated by walking long distances, exercise, sitting too long, and lifting.  The Veteran reported that she could walk 1-3 miles.  She took Tramadol since 2008 for sacroiliitis, but it has not been effective more recently.  Objectively, there was normal posture, head position, and symmetry in appearance.  There were no abnormal curvatures of the spine or thoracolumbar ankylosis.  There were no signs of spasms, atrophy, guarding, pain with motion, tenderness, or weakness of the spine.  There was active movement (5/5) against full resistance in the lower extremities with normal muscle tone and no muscle atrophy.  Sensory exam showed light touch 2/2, and bilateral tenderness to palpation over her SI joint area.  There was pain on range of motion with active and passive ranges as follows:  65 degrees forward flexion (pain at 50-65 degrees); 20 degrees extension (pain at 20 degrees); 30 degrees bilateral flexion (pain at 30 degrees); 30 degrees bilateral rotation (pain at 30 degrees).  There was no additional limitation of motion after repetitive use testing due to pain, fatigue, weakness, incoordination, or lack of endurance.  It was noted that the Veteran had lost 3 days of work in last 12 months.  The diagnosis was bilateral sacroiliitis.  The effect on usual occupation was "significant effects" described as "increased absenteeism" due to pain.  The disability had no effect on grooming, toileting, dressing, bathing, and feeding; but there was moderate effect on recreation and exercise, and mild effect on shopping.  Sports were prevented by the disability.

The Veteran reported to VA on July 23, 2009 that her back symptomatology had worsened.

Report of VA examination dated in January 2010 reflects complaints of worsened pain impacting the Veteran's ability to perform the activities of daily living (ADLs).  The Veteran reported that she worked as a supply clerk; that she has to get up and reposition herself frequently; that she has diminished productivity-having lost 1 week of work in the last year due to back pain.  She cannot run, and gained 20 pounds in last year.  She described a stabbing pain in the lower back rated a 7/10 and had had 3 emergency room visits due to back problems.  Other symptoms included decreased motion, stiffness, and weakness.  Pain was described as moderate severity, constant, and daily, radiating.  The Veteran reported flare-ups causing severe pain, occurring every 1-2 months and lasting 1-2 days, which is alleviated by rest and Tramadol.  The Veteran reported that she had 1 incapacitating episode in the past 12 months.  She reported that she could walk 1/4 mile.  Objectively, there was normal posture, head position, and symmetry in appearance.  There were no abnormal curvatures of the spine or thoracolumbar ankylosis.  There were no signs of spasms, atrophy, guarding, or weakness of the spine, but clinical findings were positive for pain with motion and tenderness.  There was active movement (5/5) against full resistance in the lower extremities with normal muscle tone and no muscle atrophy.  Sensory exam was normal.  Range of motion testing showed as follows:  30 degrees forward flexion; 5 degrees extension; 18/15 degrees left/right lateral flexion; 15 degrees bilateral rotation.  There was objective evidence of pain on active range of motion.  There was no additional limitation of motion after repetitive use testing due to pain, fatigue, weakness, incoordination, or lack of endurance.  The examiner reported incapacitating episodes due to IVDS.  The diagnosis was bilateral sacroiliitis with lumbar spine degenerative disc disease.  The effect on usual occupation was "significant effects" described as "increased absenteeism" due to decreased mobility, and problems with lifting and carrying.  The disability had no effect on grooming, toileting, dressing, bathing, and feeding; but there was moderate effect on recreation, sport, exercise, shopping and chores; and mild effect on travelling.

Report of VA examination dated in October 2011 reflects that the Veteran is diagnosed with bilateral sacroiliitis with lumbar strain and degenerative disc disease of the lumbar spine.  The Veteran reported constant severe low back pain, rated as 10/10 when waking in the morning and only improving to 8/10.  She had worked until September 2011 when she was terminated after damaging a Postal Service vehicle.  She did not require assistive devices for ambulation and was limited to walking 1 block and standing/sitting only a few minutes.  She reported 1-2 weekly flare-ups lasting 15-30 minutes caused by prolonged walking/sitting/standing and over-exertion, and relieved by rest/no activity.  Range of motion testing showed 35 degrees forward flexion; 5 degrees extension; 15 degrees bilateral flexion; 10 degrees bilateral rotation.  Pain began at 0 degrees in all planes of motion.  After repetitive use testing, the Veteran had flexion limited to 30 degrees, but no additional loss of motion in the other planes.  After repetitive use testing, the Veteran had functional loss described as:  Less movement than normal; excess fatigability; pain on movement; and interference with sitting, standing, and/or weight-bearing.  Clinical findings were positive for localized tenderness and guarding/muscle spasm that did not result in abnormal gait or spinal contour.  Muscle strength testing was 5/5 (normal) throughout and there was no muscle atrophy.  Deep tendon reflexes were 2+ (normal).  Sensory examination was normal at the bilateral upper anterior thigh (L2) and thigh/knee (L3/4), but decreased at lower leg/ankle (L4/L5/S1) and toes (L5).  Straight leg testing was negative, bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities found, such as bowel or bladder problems/pathogenic reflexes).  The examiner indicated that the Veteran did not have IVDS.  The Veteran did not require any assistive device(s).  The Veteran's back condition did not cause functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  It was noted that the Veteran's disability impacted her ability to work due to significant physical limitation in walking, sitting, standing, pushing, pulling, lifting, carrying, and climbing.

Report of VA examination dated in February 2014 reflects complaints of back pain with sitting and standing for long periods of time, along with daily, constant, deep sharp pain of the spine rated at 7 or 10 (10 representing most severe pain), that resolves with repositioning.  Flare-ups can occur with a mis-step when walking or going upstairs that "take her breath away," but resolve with repositioning.  No pain medications are used.  Range of motion testing showed 50 degrees forward flexion with pain at 40 degree; 20 degrees extension with pain at 20 degrees; 30 degrees bilateral flexion with pain at 30 degrees; 15 degrees right rotation with pain at 15 degrees; 10 degrees left rotation with pain at 10 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions with no additional limitation of motion of the thoracolumbar spine.  The Veteran had functional loss that included less movement than usual, excess fatigability, and pain on movement.  There was localized tenderness or pain to palpation at the midline of the lumbar spine.  There were no muscle spasms or guarding of the thoracolumbar spine to include muscle spasms or guarding resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was 5/5 (normal) throughout and there was no muscle atrophy.  Deep tendon reflexes were 2+ (normal).  Sensory examination was normal at the bilateral upper anterior thigh (L2) and thigh/knee (L3/4), but decreased at lower leg/ankle (L4/L5/S1) and toes (L5).  The Veteran was unable to perform straight leg raising test.  The examiner found no ankylosis and no neurologic abnormalities or findings related to a thoracolumbar condition (such as bowel or bladder problems/pathologic reflexes).  Intervertebral disc syndrome (IVDS) was shown, but the Veteran did not have any incapacitating episodes of IVDS in the past 12 months.  The Veteran did not require any assistive device(s).  The Veteran's back condition did not cause functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imaging studies showed arthritis and multilevel degenerative disc disease with disc herniation at L5/S1 along with multilevel facet arthropathy with multilevel neuroforaminal narrowing.  The examiner stated that the Veteran's disorder had functional impact in that she had to miss about 1 week of work due to medical appointments.  It was noted that she worked as a security office since 2011 on a full-time basis.  As the Veteran was not experiencing a flare-up at the time of examination, the examiner stated that he could not provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time; and information in terms of the degrees of additional lost range of motion due to "pain on use or during flare-ups."

VA treatment records for the appeal period reflect treatment and evaluation of ongoing low back pain exacerbated by lifting and bending.  These records reflect various treatments to improve symptoms, including use of physical therapy and anti-inflammatories.

      2.  Analysis

Having carefully reviewed the evidence of record, the Board finds a 40 percent evaluation is warranted for bilateral sacroiliitis with lumbar spine degenerative disc disease for the period from July 25, 2008 to July 23, 2009, resolving all doubt in favor of the Veteran.  Hence, a 40 percent evaluation is warranted effective from July 25, 2008 (Veteran's date of claim).  38 C.F.R. § 4.7, Diagnostic Code 5010-5236.

The Board observes that the Veteran filed a claim for VA benefits in July 2008 and underwent three VA examinations between September 2008 and July 2010 which reflect a significant decompensation of the Veteran's low back disorder over a short period of time between July 2008 and July 2009.  This is further corroborated by treatment records showing ongoing treatment and attempts at pain control.  To the extent that the objective findings on VA examinations in September 2008 and May 2009 are not wholly congruous with the schedular criteria for a 40 percent rating, the Board finds that the Veteran's consistent complaints with regard to pain and limitation of motion are both competent and credible to support the assignment of the a 40 percent disability evaluation prior to July 23, 2009, and are supported by the January 2010 VA examination history and findings.  That Board notes that it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  Thus, all reasonable doubt material to the determination is resolved in the Veteran's favor for the period prior to July 23, 2009.  38 C.F.R. §§  4.3, 4.21 (2014).

Accordingly, to the extent that a 40 percent disability evaluation is warranted prior to July 23, 2009, the claim is granted.  The question as to whether a disability evaluation in excess of 40 percent is warranted is addressed in the Remand below. 


ORDER

The appeal on the matter of entitlement to service connection for acquired psychiatric disorder other than PTSD, to include depression and anxiety, is dismissed.

Service connection for a uterine disability (claimed as prolapsed uterus) is denied.

A 40 percent disability evaluation for low back disability prior to July 23, 2009 is granted.


REMAND

The Veteran testified at her Board hearing that her PTSD and back disabilities had worsened since her last VA examination.  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (April 7, 1995).  See also 38 C.F.R. § 3.327(a).  Therefore, remand for reexamination is necessary.

The matter of entitlement to TDIU is inextricably intertwined with the claims for increase.  Therefore, consideration of the matter is deferred.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent outstanding treatment records.
 
2.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the severity of her service-connected PTSD.  The VA electronic claims files should be made available to the examiner.

The examiner should clearly indicate the level of occupational and social impairment.  Specifically, the examiner should:

(a)  Indicate whether there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms; or

(b)  Indicate whether there is occupational and social impairment with reduced reliability and productivity due to PTSD symptoms; or

(c)  Indicate whether there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms; or

(d)  Indicate whether there is total occupational and social impairment due to PTSD symptoms?

(e) Describe the functional limitations caused by the Veteran's service-connected PTSD, particularly in the employment context.

For all opinions and conclusions, the examination report must include a complete rationale.

3.  The Veteran should be scheduled for an appropriate examination to assess the nature and severity of her service-connected back and lower extremity neurological disabilities.  The claims file including a copy of this remand must be made available to the examiner.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  
The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine and bilateral lower extremity disabilities. 

For the Veteran's lumbar spine, the examiner should:

a) Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

b) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of her entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

c) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected lumbar spine disability.  

For the Veteran's bilateral lower extremities, the examiner should determine if the symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4. After completing the above and any other development as may be indicated by the newly developed record, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


